Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT


          SECURITIES PURCHASE AGREEMENT (the "Agreement"), is made and entered
into as of January 19, 2010, by and among Gen2Media Corporation, a Nevada
corporation (the “Company”), and each of the purchasers listed on Exhibit A
attached hereto (collectively, the “Purchasers” and individually, a
“Purchaser”).


WHEREAS, the Company and the Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the "Securities Act"), and Rule
506 of Regulation D ("Regulation D") as promulgated by the United States
Securities and Exchange Commission (the "SEC") under the Securities Act;


WHEREAS, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, up to 2,500,000 shares of common
stock, par value $0.001 per share, of the Company (the “Securities”), on the
terms and subject to the conditions set forth in this Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:


1.1           Agreement to Purchase and Sell Securities.  On the terms and
subject to the conditions contained in this Agreement, each Purchaser severally
agrees to purchase, and the Company agrees to sell and issue to each Purchaser,
at Closing (as defined below), that number of Securities set forth on Exhibit A
attached hereto.  The purchase price of each share shall be $0.20.
 
1.2           Right to Exclusive Subscription. Company hereby grants to
Purchaser the exclusive right to purchase the entire offering of $500,000
offered hereunder. Purchaser agrees to subscribe to a minimum of $50,000, with
$50,000 being funded on or before January 20 and $50,000 being funded on or
before February 20, 2010. Neither Company, nor any of its officers or directors
shall discuss any form of equity financing with any third parties during the
term of this exclusive period. This exclusive period shall extend until May 30,
2010. Provided that Purchaser, Vanguard Capital, LLC and/or Ryan Painter, or
their respective assigns, fund a minimum of $50,000 ($25,000 each) per month
hereunder, Company shall not offer any securities for sale to any other parties,
and shall not discuss with any other parties any financing of any kind or nature
without the prior written consent of Vanguard Capital, LLC and Ryan Painter.  In
the event that Vanguard Capital, LLC and/or Ryan Painter do not subscribe, in
the aggregate, for a minimum of $50,000 per month during the months of January,
February, March, April and May 2010, Company shall be free to offer the
securities to other potential investors, or terminate the offering.  Such
termination will not affect, in any way, any monies or shares previously
subscribed and paid for.
 
1

--------------------------------------------------------------------------------




2.           Closing.  The closing of the purchase and sale of the Securities
shall take place at the offices of the Company during the time period as
described in paragraph in paragraph 1.2, or at such other time and place as the
Company and Purchasers representing a majority of the Common Stock to be
purchased mutually agree upon (which time and place are referred to in this
Agreement as the “Closing”).  At the Closing, the Company shall, against
delivery of payment for the Purchased Securities by wire transfer of immediately
available funds in accordance with the Company’s instructions, (a) authorize its
transfer agent to issue to each Purchaser one or more stock certificates (the
“Certificates”) registered in the name of each Purchaser (or in such nominee
name(s) as designated by such Purchaser), representing the appropriate number of
Common Stock purchased hereunder.  Closing documents may be delivered by
facsimile with original signature pages sent by overnight courier.  The date of
the Closing is referred to herein as the “Closing Date.”


3.           Representations and Warranties of The Company.  The Company hereby
represents and warrants to each Purchaser, as of the Closing Date, as follows:


3.1           Organization and Standing.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Delaware, and has full corporate power and authority to execute and deliver this
Agreement and perform its obligations hereunder.


3.2           Authority Relative to this Agreement; No Conflict.  The execution,
delivery and performance of this Agreement by the Company have been duly and
validly authorized by all necessary corporate proceedings and no other
authorization or approval is required to permit consummation of the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.  Neither the
execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (a) violate or result in a breach of or
default or acceleration under (i) any provisions of the certificate of
incorporation or by-laws (or other governing instrument) of the Company, as
currently in effect, or (ii) any mortgage, indenture, contract, agreement,
license, franchise, permit, instrument, trust, power, judgment, decree, order,
ruling or federal, state or local statute or regulation to which the Company is
presently a party or by which it or its properties may be subject, (b) result in
the creation or imposition of any lien, claim, charge, restriction or
encumbrance of any kind whatsoever upon, or give to any other person any
interest or right (including any right of termination or cancellation) in or
with respect to any properties, assets, business, agreements or contracts of the
Company, or (c) require any consent, approval or waiver of, filing with, or
notification to any person (including, without limitation, any governmental or
regulatory authority).


3.3           Title to the Securities.  The Securities, when issued, sold and
delivered by the Company to Purchaser in accordance with the terms of this
Agreement, will be duly authorized, validly issued, fully paid and
non-assessable, and will be free and clear of all restrictions, claims, liens,
charges and encumbrances whatsoever, except as may exist under applicable
federal and state securities laws. Holders of Securities of Common Stock have no
preemptive rights to purchase any other Securities or securities of any class
that may at any time be sold or offered for sale by The Company.  There are no
options, warrants, rights or other commitments relating to the sale of the
Securities.
 
2

--------------------------------------------------------------------------------




3.4           Offering of Common Stock.  Neither The Company nor anyone acting
on its behalf has in the past or will hereafter take any action that would cause
the issuance or sale of the Securities to violate the registration requirements
of the Securities Act.


3.5           Consents. The company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
person in order for it to execute, deliver or perform any of its obligations
under or contemplated by this Agreement, in each case in accordance with the
terms hereof or thereof.  All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the Closing, and the
Company is unaware of any facts or circumstances which might prevent the Company
from obtaining or effecting any of the registration, application or filings
pursuant to the preceding sentence.


3.6           Acknowledgment Regarding Purchaser's Purchase of Securities.  The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of arm's length purchaser with respect to this Agreement and the
transactions contemplated hereby and thereby and that the Purchaser is not (i)
an officer or director of the Company, (ii) an "affiliate" of the Company or any
of its subsidiaries (as defined in Rule 144) or (iii) to the knowledge of the
Company, a "beneficial owner" of more than 10% of the shares of Common Stock (as
defined for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as
amended (the "1934 Act")).  The Company further acknowledges that the Purchaser
is not acting as a financial advisor or fiduciary of the Company or any of its
subsidiaries (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby and thereby, and any advice given by the
Purchaser or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby and thereby is merely
incidental to the Purchaser 's purchase of the Securities.  The Company further
represents to the Purchaser that the Company's decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.


3.7           No General Solicitation; Placement Agent.  Neither the Company,
nor any of its subsidiaries or affiliates, nor any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall pay, and hold the Purchaser harmless against, any
liability, loss or expense (including, without limitation, reasonable attorney's
fees and out-of-pocket expenses) arising in connection with any such claim. The
Company has not engaged any placement agent or other agent in connection with
the sale of the Securities.


3.8           Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its subsidiaries,
the Common Stock or any of the Company's subsidiaries or any of the Company's or
its subsidiaries' officers or directors in their capacities as such.
 
3

--------------------------------------------------------------------------------


 
4.  Representations and Warranties of Purchaser.  Purchaser hereby represents
and warranties to Seller as follows:


4.1           Accredited Investor Status.  The Purchaser, if an individual, is
an "accredited investor" as that term is defined in Rule 501(a) of Regulation D.


4.2           Organization; Authority. The Purchaser, if an entity, is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and perform under this Agreement. The execution, delivery and performance
of this Agreement by such Purchaser have been duly authorized and executed by
all necessary action by such Purchaser. This Agreement, when delivered in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except (a) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (b) as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies and (c) insofar as indemnification and contribution
provisions may be limited by applicable law


4.3           No Public Sale or Distribution.  The Purchaser is acquiring the
Securities for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act; provided, however, that by
making the representations herein, the Purchaser does not agree to hold any of
the Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act.  The Purchaser
is acquiring the Securities hereunder in the ordinary course of its business.
The Purchaser does not presently have any agreement or understanding, directly
or indirectly, with any person or entity to distribute any of the Securities.


4.4           Transfer or Resale.  The Purchaser understands that: (i) the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) the Purchaser
shall have delivered to the Company an opinion of counsel, in a generally
acceptable form, to the effect that such Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) the Purchaser provides the Company with reasonable
assurance that such Securities can be sold, assigned or transferred pursuant to
Rule 144 or Rule 144A promulgated under the Securities Act, as amended, (or a
successor rule thereto) (collectively, "Rule 144"); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder. The Securities may be pledged in connection with a
bona fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Purchaser effecting a
pledge of Securities shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this
Agreement.


4.5           Authority Relative to this Agreement. The Purchaser further
represents and warrants to, and covenants with, the Company that (i) the
Purchaser has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, and (ii) this Agreement constitutes a valid and binding
obligation of the Purchaser enforceable against the Purchaser in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
the indemnification agreements of the Purchasers herein may be legally
unenforceable.


4.6           Knowledge and Access to Information.  i)  Purchaser has made such
investigation into the financial condition, earnings, prospects and affairs of
Seller as Purchaser deems appropriate to make an informed decisions as to
whether to subscribe to the Securities and, except for the specific
representations and warranties contained in this Agreement, is not relying on
any representation or warranty by Seller or any other person in entering into
this Agreement, and ii)  Purchaser has been offered the opportunity to ask
questions of any officer of Seller or any other person responsible for the
management of Seller relating to the financial condition, earnings, prospects
and affairs of Seller.


4.7           Restricted Securities.  The Purchaser understands that the
certificates or other instruments representing the Securities, except as set
forth below, shall bear any legend as required by the "blue sky" laws of any
state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.
 
4

--------------------------------------------------------------------------------


 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at DTC (as defined below), unless otherwise required by state securities
laws, when (i) such Securities are registered for resale under the Securities
Act, (ii) in connection with a sale, assignment or other transfer, such holder
provides the Company with an opinion of counsel, in a generally acceptable form,
to the effect that such sale, assignment or transfer of the Notes may be made
without registration under the applicable requirements of the Securities Act, or
(iii) such holder provides the Company with reasonable assurance that the
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A.
 
4.8           No Conflicts.  The execution, delivery and performance by the
Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of the Purchaser or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment  or decree (including federal and
state securities laws) applicable to the Purchaser, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of the Purchaser to perform its
obligations hereunder.
 
5.  Miscellaneous.


5.1           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given:
 
(i) upon personal delivery to the party to be notified;
 
(ii) when sent by confirmed facsimile if sent during normal business hours of
the recipient, if not, then on the next business day;
 
(iii) three (3) business days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or
 
(iv) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.
 
All communications shall be sent as follows:
 
If to the Company, to:
 
Thomas Moreland
 Chief Financial Officer
7658 Municipal Dr., Orlando FL 32819
(t) 321-293-3360
(f) 866-275-0923
 
With a Copy, to:
 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Fl.
New York, New York 10006
Attn: Marc J. Ross
(t) 212-930-9700
(f) 212-930-9725
 
If to the Purchaser, to the address set forth on the signature page hereto.
 

 
5

--------------------------------------------------------------------------------


 
5.2           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Nevada applicable to agreements
made and to be performed therein.


5.3           Binding Effect.  This Agreement and all of the provisions hereof
shall be binding upon and inure only to the benefit of the parties hereto and
their respective heirs, executors and personal representatives, and successors
to the business and assets of such parties.


5.4           Additional Acts.    Each of the parties hereto shall hereafter, at
the reasonable request of the other party hereto, execute and deliver such
further documents and agreements, and do such further acts and things as may be
necessary or expedient to carry out the provisions of this Agreement.


5.5           Entire Agreement; Amendments.  This Agreement constitutes a
complete statement of all of the arrangements between the parties with respect
to the transactions contemplated by this Agreement, and supersedes all prior
agreements and understandings with respect to such transactions between
them.  This Agreement cannot be changed or terminated except by an instrument in
writing signed by the parties hereto.


5.6           Brokers.  Each party hereto represents and warrants to the other
party that neither such party nor any director, officer, partner, agent or
employee of such party has employed any broker or finder, or, directly or
indirectly, incurred any liability for any brokerage or finder's fees or
commissions or similar payments in connection with the transactions contemplated
by this Agreement.


5.7           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
































[Signature page follows]
 
6

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.
 

  Gen2Media Corporation          
 
By:
/s/        Thomas Moreland      
Chief Financial Officer
         



 
7

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
 


 
SECURITIES PURCHASE AGREEMENT
 


 
DATED AS OF JANUARY 19, 2010
 


 
BY AND AMONG
 


 
GEN2MEDIA CORPORATION
 


 
AND EACH PURCHASER NAMED THEREIN
 
The undersigned hereby executes and delivers to Gen2Media Corporation, the
Securities Purchase Agreement (the “Agreement”) to which this signature page is
attached, which Agreement and signature page, together with all counterparts of
such Agreement and signature pages of the other Purchasers named in such
Agreement, shall constitute one and the same document in accordance with the
terms of such Agreement.
 


 

Name of Purchaser       Signature:         By:        Subscription Price:      $
      Title:        Address:                  Telephone:        Fax:       
SS/Tax ID Number:   

 
 


                                                                          


                                                                           
8

--------------------------------------------------------------------------------






                                                                           
CONFIDENTIAL
 
ACCREDITED INVESTOR QUESTIONNAIRE
 
To:
_______________________



For purposes of assuring Gen2Media Corporation (the “Company”) that you qualify
as an "accredited investor," as defined in Rule 501 of Regulation D under the
Securities Act of 1933, as amended (the "Securi­ties Act”), you represent and
warrant that you are an "accredited investor" by virtue of your responses to the
questions below.  In order to certify that you are an accredited investor,
respond affirmatively to at least one of the following questions (check "yes"
below the appropriate items(s)):


A. If you are a natural person, is your net worth (joint­ly with your spouse, if
any), in­­cluding homes, home furnishings and automobiles, in excess of
$1,000,000 (valu­ing your assets on the basis of their current fair market
value)?
 
Yes_____        No_____


 
B. If you are a natural person, was your individual income for both 2007 and
2008 and your anticipated individual income for 2009 in excess of $200,000?
 
Yes_____        No_____


 
C. If you are a natural person, was your joint income with your spouse for both
2007 and 2008 and your anticipated individual income for 2009, in ex­cess of
$300,000?
 
Yes_____        No_____


 
D. Are you a director or executive officer of the Company?
 
Yes_____        No_____


 
E. If you are a corporation, a limited liability company, a par­tner­ship, an
organization described in Section 501(c)(3) of the Internal Revenue Code or a
Massa­chusetts or similar business trust not formed for the specific purpose of
acquiring the securities offered, are your total assets in ex­­cess of
$5,000,000?
 
Yes_____        No_____


 
9

--------------------------------------------------------------------------------


F. If you are a trust, (i) do you have total assets in excess of $5,000,000,
(ii) were you formed for a purpose other than the specific purpose of acquiring
the shares of common stock, and (iii) is your purchase of the shares of common
stock directed by a person having such knowledge and experience in financial and
business matters that he or she is capable of evaluating the merits and risks of
the proposed transaction.   (If your answer is "no" to any of parts (i), (ii),
or (iii) of this section (f), answer no below.)
 
Yes_____        No_____


 
G. Are you either a bank as defined in Section 3(a)(2) of the Securities Act, a
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act (acting either in its individual or fiduciary
capacity), a broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934 (“broker/dealer”), affiliated with a
broker/dealer an insurance company as defined in Section 2(a)(13) of the
Securities Act, an investment company registered under the Investment Company
Act of 1940 (the “Investment Company Act”), a business development company as
defined in Section 2(a)(48) of the Investment Company Act, or a Small Business
Investment Company licensed by the U.S. Small Business Adminis­tration under
Section 301(c) or (d) of the Small Business Investment Act of 1958?
 
Yes_____        No_____


 
H. If you are an employee benefit plan, within the mean­ing of the Employee
Retire­ment Income Security Act of 1974, as amended ("ERISA"), (i) are your
in­­vest­ment decisions made by a bank, savings and loan association, insurance
com­pany, or registered investment advisor acting as a plan fiduciary or any
other type of “plan fiduciary” as such term is defined in Section 3(21) of
ERISA, (ii) are your total plan assets in excess of $5,000,000, or (iii) if a
self-directed plan, are your investment decisions made sole­ly by persons that
are accredited investors?  (If your answer is "yes" to any of parts (i), (ii),
or (iii) above, answer yes below.)
 
Yes_____        No_____


 
I. If you are a plan established and main­tained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, do you have total assets in
excess of $5,000,000?
 
Yes_____        No_____


 
J. Are you a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940?
 
 Yes_____        No_____
 


10

--------------------------------------------------------------------------------


 
K. If you are an entity, are all of the equity owners of the entity accredited
in­vestors, that is, can each equity owner answer "yes" to at least one of the
ques­tions in Sections (a) through (j) above?
 
Yes_____        No_____
 
If this Section K is the only section that you have responded to in the
affirmative, you must identify each equity owner of the entity either below or
on a separate sheet if necessary, and each equity owner must also
separately  provide the Company with their own  fully completed and executed
Accredited Investor Questionnaire in order to demonstrate that they are an
accredited investor in their own capacity.


Equity Owners:


 
 
 
 
The foregoing representation and warranty has been made by you with the
understanding that the Company is, and will be, relying upon the truth and
accuracy of the representation and warranty herein made by you in transferring
to you the shares of common stock without having regis­tered them under the
Securities Act or any applicable state securities laws, and you agree that such
representation and warranty shall survive your acquisition of the shares of
common stock.
 
IN WITNESS WHEREOF, you have executed this Accredited Investor Questionnaire as
of the date set forth below, intending to be legally bound hereby.
 


Individuals sign below:

             
 
 
Signature of Subscriber 
    Signature of Joint Subscriber, if any*  
 
   
 
            Print Name of
Subscriber                                                                           
    Print Name of Joint Subscriber, if any*  

 
*If investment is in joint names, both must sign.


Date: _____________________
 
 
11

--------------------------------------------------------------------------------




Corporations, limited liability companies, trusts, partnerships, retirement
plans or retirement accounts and other entities sign below:
 

             
 
 
(Print Name of Entity)
   
 
 
 
   
 
  By:          (Signature)                             (Print Name and Title of
Signatory)        

 
Date: ___________________






12

--------------------------------------------------------------------------------




 
 
EXHIBIT A
 
Schedule of Purchasers
 


Vanguard Capital,
LLC                                                                   $25,000


Ryan
Painter                                                                                     $25,000
 
13